Citation Nr: 1818467	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-50 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus II (formerly to include as due to herbicide exposure). 


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Brozyna, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2009 rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA) in Montgomery, Alabama and Seattle, Washington.  In June 2008, the Montgomery RO denied service connection for hepatitis C.  A June 2009 rating decision by the Seattle RO denied service connection for hypertension and liver damage.  The Montgomery RO currently holds jurisdiction over the claims.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.

The Board notes the Veteran previously perfected the issues of entitlement to service connection for diabetes mellitus, hepatitis C, prostate cancer, hypertension, and liver damage.  See February 2014 Form 8.  During the pendency of the appeal however, the Veteran was granted service connection for diabetes mellitus, hepatitis C with liver damage, and prostate cancer.  See November 2016 and December 2017 rating decisions.  Thus, these appeals for service connection were granted in full and are no longer before the Board.  

The Board also notes that there are other issues that are not before the Board.  During the pendency of these claims a July 2017 notice of disagreement was filed with regards to additional benefits for his service-connected hepatitis C and liver damage.  In addition a November 2017 notice of disagreement was filed with regards to additional benefits for his service-connected prostate cancer.  The Veteran indicated he would like to waive his right to have the RO review these filings.  However, these issues have not yet been certified to the Board.

In July 2017, the Board remanded these claims for further development.  Unfortunately, there was not substantial compliance with the Board's remand directives, and the appeal is again remanded to eh Agency of Original jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

For the reasons expressed below, this appeal is being REMANDED to the RO, via the Appeals Management Organization (AMO).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from again remanding this claim, it is necessary to afford the Veteran every possible consideration.

As noted above, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance." Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47(1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  There has not been substantial compliance in this case.

With regard to the Veteran's claim for hypertension, the August 2017 VA examiner was provide with the following directive as indicated in the July 2017 Board Remand:

Afford the Veteran the appropriate VA examination to determine whether the Veteran's hypertension disability was incurred in or aggravated by service.  The electronic claims files must be made available to the examiner for review.  Following examination, interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that his hypertension was caused or aggravated by service-connected diabetes mellitus, type II. 

If the examiner cannot provide the opinion without resorting to speculation, the examiner is requested to explain why an opinion would be speculative. For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.  Document all efforts to notify the Veteran of a scheduled examination.

Unfortunately, the above August 2017 VA examiner did not provide the Veteran with a telephone or in-person interview nor did the examination indicate whether the Veteran's statements where considered when the opinion was rendered.  In reviewing the August 2017 VA examination, the examiner indicated "[a]dequate information was available to give opinions based on records review without a need for in person examination or telephone interview".  This is not in compliance with the above directive.  

Next, the examiner, in part, was asked to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension was caused or aggravated by service-connected diabetes mellitus, type II.  The examiner provided the following statement:

It is less likely as not that the Veteran's hypertension was caused by or a result of his SC Diabetes mellitus type II, because the onset of hypertension preceded the onset of DM type II. The medical knowledge to determine the precise natural progression of hypertension in an individual does not exist. As such, there is no evidence to support worsening beyond natural progression.

Here, the examination contained some rationale with citation to various records, however, it is unclear if the examiner considered the Veteran's statements regarding his impairment.  Specifically, the Veteran at his September 2014 hearing contended that his hypertension as indicated by his doctors can be secondary and probably is secondary to his diabetes.  See September 2014 hearing, pp. 12-13.  Again, in a July 2017 notice of disagreement, the Veteran indicated that he was "diagnosed with Diabetes Type II while in [the] hospital from Prostate Cancer surgery."  The Veteran noted that his doctor told him "that the two diagnoses [Diabetes Type II and hypertension] are often diagnosed at the same time."  He further noted that "just because he did not yet have a diabetes diagnosis prior to the hypertension does not, necessarily, mean that the disease was not present."  The Veteran also noted that "science views these as a three ailment "cluster" at present.  And the movement is towards including hypertension as a presumptive of AO [Agent Orange] exposure without being secondary to diabetes or any other ailment."  The Veteran further noted that "there is no way the RO could know exactly when my diabetes began as opposed to when I became hypertensive.  As all three of these presumptive conditions manifested in close temporal proximity of each other ... ".  Based on the above information, this opinion does not substantially comply with the Board's July 2017 remand directive.  Thus, clarification is required to ensure compliance with the board's remand directive.  See Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:


1.  Provide the Veteran the opportunity to submit, or authorize VA to obtain on his behalf, any additional medical treatment records, either private (to include records from Dr. D.K.) or VA, relevant to treatment received for his hypertension, to include as secondary to service-connected diabetes mellitus II (formerly to include as due to herbicide exposure).  See November 2017 notice of disagreement indicating medical records from Dr. D.K. sent in 2012 were incomplete).  VA treatment records dates through approximately June 2017, are currently associated with the claims file.  Associate all records obtained with the Veteran's claims file.  If any requested records are not available, the record should be annotated to reflect as such, and the Veteran notified.

2.  After obtaining all available treatment records, the electronic claims file should be made available to the August 2017 VA hypertension examiner for an addendum opinion.

If they are not available, the electronic claims file should be forwarded to an appropriate medical professional to offer an addendum opinion to afford the Veteran the appropriate VA examination (with either an in-person or telephone interview to determine whether his hypertension disability was incurred in or aggravated by service.  The electronic claims files must be made available to the examiner for review.  

Following an interview of the Veteran, and review of the claims folder, the examiner is requested to provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that his hypertension was caused or aggravated by service-connected diabetes mellitus, type II.  The examiner must consider statements from the Veteran.

* For instance, the Veteran at his September 2014 hearing contended that his hypertension as indicated by his doctors can be secondary and probably is secondary to his diabetes.  See September 2014 hearing, pp. 12-13.  
* Again, in a July 2017 notice of disagreement, the Veteran indicated that his doctor told him "that the two diagnoses [diabetes mellitus, type II and hypertension] are often diagnosed at the same time" and "just because he did not yet have a diabetes diagnosis prior to the hypertension does not, necessarily, mean that the disease was not present."  
* The Veteran also noted that "science views these as a three ailment "cluster" at present.  And the movement is towards including hypertension as a presumptive of AO [Agent Orange] exposure without being secondary to diabetes or any other ailment."  
* The Veteran further noted that "there is no way the RO could know exactly when my diabetes began as opposed to when I became hypertensive.  
* As all three of these presumptive conditions manifested in close temporal proximity of each other ... ". See July 2017 notice of disagreement.

If the examiner cannot provide the opinion without resorting to speculation, the examiner is requested to explain why an opinion would be speculative. For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.  Document all efforts to notify the Veteran of a scheduled examination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

